Citation Nr: 1417996	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-24 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine with conversion hysteria.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from November 1974 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In June 2012, the Board remanded the case for further development, only some of which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

In January 2013, the RO granted service connection for radiculopathy of the left lower extremity associated with DJD and DDD of the lumbar spine with conversion hysteria.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue pertaining to the Veteran's back disability has been recharacterized to comport with the January 2013 rating decision, which merged service connection for DJD and DDD of the lumbar spine with the previously service-connected back disability and granted a separate rating for the associated radiculopathy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2012, the Board remanded the increased rating claim for the Veteran's back disability for further development.  The requested development has not been completed; further action to ensure compliance with the remand directives is required.  

The Veteran is currently in receipt of a 20 percent rating for a lumbar spine disability and a 20 percent rating for associated radiculopathy, which result in a combined rating of 40 percent.  There are competing medical opinions as to whether these disabilities render the Veteran unemployable.  Further development is needed under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from the VA Baton Rouge Clinic.

All efforts must be documented in the record, and must include a specific request to search and/or recall any archived or otherwise stored records.

2.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration.

3.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



